          Case 1:17-cv-00813-TSC Document 58 Filed 04/24/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                       )
MUSLIM ADVOCATES,                                      )
                                                       )
                                       Plaintiff,      )
                                                       )
                v.                                     )       No. 1:17-cv-00813-TSC
                                                       )
DEPARTMENT OF HOMELAND                                 )
SECURITY,                                              )
                                                       )
                              Defendant.               )
____________________________________                   )

                            FIFTEENTH JOINT STATUS REPORT

        The following events have taken place in this case since the filing on January 5, 2020, of

the fourteenth joint status report:

        1 The parties began discussing the completed productions in this case on February 10,

2020.

        2. Plaintiff Muslim Advocates advised defendant Department of Homeland Security by

email dated April 17, 2020, that it was not going to bring further challenges to the productions in

this case; that it was in the process of assembling its documentation for a fee request; and that it

would share those materials with defendant when they were complete.

        The parties recommend in view of the foregoing that they be directed to file another joint

status report not later than June 24, 2020, unless they are able to file a stipulation of dismissal

before then. A proposed order is attached.
         Case 1:17-cv-00813-TSC Document 58 Filed 04/24/20 Page 2 of 4




                              Respectfully submitted,

                              Jonathan A. Langlinais, DC Bar 1046832
                              Emily L. Chapuis, DC Bar 1017600
                              JENNER & BLOCK LLP
                              1099 New York Avenue, N.W., Suite 900
                              Washington, D.C. 20001
                              Tel: (202) 637-6380/Fax: (202) 639-6066
                              Email: JALanglinais@jenner.com

                              Amir H. Ali, DC Bar 1019681
                              THE RODERICK & SOLANGE MACARTHUR
                              JUSTICE CENTER
                              777 6th Street, N.W.
                              Washington, D.C. 20001
                              Tel: (202) 869-3434
                              Email: amir.ali@macarthurjustice.org

                              s/ Matthew W. Callahan (by email authorization)
                              Matthew W. Callahan, DC Bar 888324879
                              MUSLIM ADVOCATES
                              P.O. Box 34440
                              Washington, D.C. 20043
                              Tel: (202) 897-2622/Fax: (202) 508-1007
                              Email: matthew@muslimadvocates.org
                              Attorneys for Plaintiff


                              JOSEPH H. HUNT
                              Assistant Attorney General

                              ELIZABETH J. SHAPIRO
                              Deputy Director

                              s/ David M. Glass
                              DAVID M. GLASS, DC Bar 544549
                              Senior Trial Counsel
                              Department of Justice, Civil Division
                              1100 L Street, N.W., Room 12020
                              Washington, D.C. 20530
                              Tel: (202) 514-4469/Fax: (202) 616-8460
                              E-mail: david.glass@usdoj.gov
Dated: April 24, 2020         Attorneys for DHS and CBP




                                        2
         Case 1:17-cv-00813-TSC Document 58 Filed 04/24/20 Page 3 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify I served the within report on all counsel of record by filing it with the

Court by means of its ECF system on April 24, 2020.

                                      s/ David M. Glass




                                                 3
           Case 1:17-cv-00813-TSC Document 58 Filed 04/24/20 Page 4 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                        )
MUSLIM ADVOCATES,                                       )
                                                        )
                                        Plaintiff,      )
                                                        )
                v.                                      )       No. 1:17-cv-00813-TSC
                                                        )
DEPARTMENT OF HOMELAND                                  )
SECURITY,                                               )
                                                        )
                              Defendant.                )
____________________________________                    )

                                               ORDER

         Upon the Fifteenth Joint Status Report and good cause being shown, it is ordered that the

parties file another joint status report not later than June 24, 2020, unless they are able to file a

stipulation of dismissal before then.


Dated:
                                        UNITED STATES DISTRICT JUDGE
